Title: To James Madison from George W. Erving, 20 November 1805 (Abstract)
From: Erving, George W.
To: Madison, James


          § From George W. Erving. 20 November 1805, Madrid. No. 2. “I had the honor to write you on the 25th. Ulto. from the Escurial, by Mr. Pinckney who proceeded to Lisbon on the 26th.
          “Mr. Pinckney will have informed you particularly of the state in which he left our affairs here, of the means which he took, (but without success,) towards the close of his Mission, to obtain a Ratification of the Convention, & of the actual dispositions of this Government. Since his departure nothing of very material importance has occurred: their proceedings in the capture & trial of our vessels do not seem to be regulated by any uniformity of system, or to be founded on any determined principles. Whether owing to a policy in the Government perpetually varying, to a want of due organization in its Tribunals, to the insubordination of the inferior to the superior departments of the Government, or to the interference of personal interests & influence, it is difficult to say; probably at times to each of these. However this may be, the effect is very prejudicial to us, rendering it almost impossible (the great points of question apart) to preserve that perfect cordiality & uninterrupted harmony of intercourse which it is so desirable to have with this Country; for under such a state of things the Commerce of our Citizens must always be subjected to insufferable vexations, even if it can be secured from actual depredation.
          “In consequence of the repeated & strong representations of Mr. Pinckney, an order was passed last year, intended, as it would seem, to secure a due respect to the 15th. Article of the Treaty on the part of the inferior executive departments, the tribunals & the Commanders of armed vessels, public & private; more particularly to repress the excesses of the privateers-men which had been so much complained of, & to establish a sort of code to regulate their conduct which appears to have been before that time perfectly lawless. I am informed from Cadiz that to this day no notification of the order has been given to the Tribunals there, & we have unfortunately abundant proof of its total inefficacy in other places; so that whether any vessel engaged in carrying enemies goods may or may not be brought in, & if brought in whether she will or will not at this moment be condemned, remain loose & uncertain questions.
          “Having received from Nathaniel F. Adams, lately Commander of the Ship ‘Recovery’ from Norfolk, a copy of a decree made by the Court at Algesiras in July last, by which it appears that the Cargo of that vessel was condemned upon the ground of its being English property, I have thought this a fit occasion & the present a suitable time to make such a representation to this Government as is calculated to ascertain whether or not it will explicitly abandon the pretention of capturing enemies property on board our vessels, & properly inforce the order which it formerly issued upon the subject.
          “I have thought it my duty to make a representation at the same time upon the case of the ‘Hudson,’ Bailey—a vessel which was robbed by a privateers-man of her papers, & then condemned for the want of them, with a view not only of obtaining an immediate restitution of the ship & cargo, but the infliction of such punishment on the privateers-man as the enormity of his offence seems to require, & which may operate beneficially as an example to others. I have the honor to inclose a copy of these notes, together with a copy of a decree lately given in a Court constituted by the french Admiral at Cadiz to try an American vessel (the ‘Huntress,’ Cunningham) which was taken by the combined fleets on the day of their sailing. By this last document it appears that whilst the Spaniards are harrassing our Commerce in such a variety of modes, the french authorities here are disposed to respect the neutrality of our flag to the full extent of our treaty stipulations—thus, though the Cargo of the ‘Huntress’ was proven to be enemies property, it has been delivered over to an Agent for the owners, appointed by the Captain, the question only as to the blockade of Gibraltar being reserved for the decision of a superior Tribunal.
          “The claim of Messrs. Dulton & Tombarel, which you have been pleased to recommend to the care of Mr. Pinckney, he has not been able, with every exertion, to bring to a favorable issue, & I am now informed by Mr. Tombarel that he has learnt, tho’ not from a source immediately official, that he cannot hope to be paid the compensation which he has been so long seeking for; since the Government having received accounts from the United States, giving them reason to apprehend hostilities in that quarter, have concluded not to attend to individual reclamations.
          “What calculation they make here as to the future, it is difficult to conjecture; wholly deprived of the means even of defensive operations, they must needs rely upon the interference or intermediation of their powerful ally: Whether on assurances from that quarter, or whether from an ignorance of, or an insensibility to, their true situation with respect to the United States, they seem, as far as I can observe, to repose in a state of perfect security.
          “I did not write to you immediately upon the important meeting of the combined fleets & that of the British, because I concluded that you would receive intelligence from various other quarters much earlier than I could transmit it from hence in any correct form, for even to this day the whole extent of the loss on either side, is not generally known here. I inclose herewith the best reports which I have been able to obtain. I hear further that only two of the Spanish Ships are considered to be worth the expence of repairs. The King has rewarded the bravery of his Officers, by promoting each a grade, & by additional honors given to those of the highest class.”
          Adds in a postscript: “21st. The following is extract of a letter which I have this day received from Mr. Montgomery of Alicante, dated 16th. November.
          “ ‘Last night I received a letter from Mr. Mounbird, Agent of the United States at Algiars. He advises that the new Dey has entirely quietted the insurrection within the City, & dispersed the rebellious Army without, so that tranquility has taken place of terror and disorder, & American affairs in the Regency were on the best footing. Colonel Lear had not yet returned from his mission in Tripoli.[’]”
        